Citation Nr: 0817597	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-35 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for service-connected chronic dermatitis.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern




INTRODUCTION

The veteran had active service from May 1990 to June 1991.  

The veteran was initially service-connected for chronic 
dermatitis in a September 2001 RO decision.  She was given a 
10 percent rating, effective on June 14, 2000.  

The veteran submitted a claim for increase on September 13, 
2004.  The RO granted an increased evaluation of 30 percent, 
effective on September 13, 2004 - the day on which the 
veteran filed her claim - in its December 2004 decision.  

Following the RO's decision, the veteran submitted 
photographs of her service-connected chronic dermatitis skin 
condition to the Board, along with a waiver of initial RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

In the veteran's initial claim and again in her Substantive 
Appeal, she has asserted that her service-connected chronic 
dermatitis caused her to be unable to hold a job.   As such, 
the Board refers this matter to the RO for appropriate 
action.  



FINDING OF FACT

The service-connected chronic dermatitis is not shown to 
affect more than from 20 to 40 percent of the veteran's total 
body surface area or to require that she received constant or 
near-constant treatment with immunosuppressive therapy or 
cortisteroids.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected chronic dermatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, including 
Diagnostic Code 7806 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In September 2004, the RO sent the veteran a letter in which 
she was informed of the requirements needed to establish 
entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in VA letters 
dated in July and November 2006 about relevant information on 
disability ratings and effective dates in the event that her 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the veteran was also told in the July and 
November 2006 letters that VA used a published schedule for 
rating disabilities that determined the rating assigned and 
that evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication" in view of the demonstrated 
actual knowledge of the factors that would lead to a higher 
disability evaluation.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what is necessary to 
substantiate a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA 
to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that 
relevant medical examinations are of record as of October 
2004 and June 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The service-connected chronic skin disability is rated as 
dermatitis or eczema under Diagnostic Codes 7899-7806.  A 
designation of Diagnostic Code 7899 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 7806 indicates that the 
disability has been rated as analogous to dermatitis or 
eczema.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  

Under Diagnostic Code 7806, dermatitis or eczema is rated as 
noncompensable when the skin condition involves less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected and no more than topical therapy required 
during the past 12-month period.  

A 10 percent evaluation is warranted when at least 5 percent, 
but less than 20 percent, of the entire body or exposed areas 
are affected or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  

A 30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Finally, a 60 percent rating is warranted when more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

The veteran can also be rated under Diagnostic Code 7800 
(Disfigurement of head, face and neck) or Diagnostic Codes 
7801-05 (Scars), depending upon the predominance of the 
disability.  Id.  


Analysis

The veteran filed her claim for increase on September 13, 
2004.  In that document, the veteran asserted that her 
condition had grown worse and  that the rashes were painful, 
itching and burning.  She also stated that she could no 
longer wear shorts or dresses; go swimming; get pedicures; or 
hold a job because of the service-connected skin condition.  
She also noted that it was hard for her to walk due to her 
condition on some days.  

The veteran was seen for VA dermatology examinations, in 
October 2004 and June 2006.  There are also several VA 
dermatology treatment records of record.  

In October 2004, the VA examiner noted that the veteran 
reported having had a history of eczema since 1994, but that 
the medical records noted a history since 1989.  She had 
outbreaks of skin lesions year round.  

During these episodes, she had pruritus and scratched a lot - 
so much so that she has gotten infections.  In the past 12-
month period, the veteran had treated her condition with two 
topical steroids, but never with immunosuppressive therapy or 
corticosteriods.  

On examination, the veteran was noted to have hyperpigmented 
patches of dry skin on her neck, trunk (abdomen and back), 
but mostly on her lower extremities, below the knees.  

The veteran's skin was noted to be hyperpigmented and shiny, 
without ulcerations or skin breakdown, but displayed no 
evidence of oozing or inflammation, such as redness, pain or 
swelling.  He noted that the total body and total exposed 
areas affected represented approximately 25 percent.  

The veteran was diagnosed with atopic dermatitis, treated 
with topical steroids that affected 25 percent of her total 
body surface area.  He noted that the results were similar to 
a June 2003 VA dermatology examination.  

Other VA dermatology treatment records which appear show many 
of the same findings, particularly as they relate to 
placement and appearance of the patches of dry skin, or 
rashes.  

A second VA skin examination was conducted in June 2006.  The 
veteran was still using the same two topical steroids.  She 
also was taking Claritin and doxepin, both oral medications.  

During this examination, the veteran noted that she was no 
longer able to wear shorts, dresses or go swimming.  She was 
embarrassed because of her skin condition.  She had a severe 
flareup of her condition during the year that usually were on 
different parts of her body.  

In between flareups, the veteran indicated that she had 
constant burning, itching, swelling, bleeding and scaling of 
the affected areas.  There also were smaller recurrences 
throughout the year, and the number of flareups was 
increasing.  

The VA examiner further noted that the veteran had never had 
immunosuppressive therapy, but she had taken prednisone (a 
corticosteroid) several months prior to the examination.  
During this examination, the VA examiner described the 
condition as hyperpigmented eczematous patches on her abdomen 
and lower back, both her right and left elbow - with flesh-
colored papules on her right elbow as well - and on her lower 
legs, below the knees to her feet.  There was no ulceration 
or breakdown noted.  

The veteran was diagnosed with chronic eczematous dermatitis, 
which covered approximately 5 percent of her total body 
surface area, and 0 percent of her exposed body surface area.  

The VA examiner also stated that there was not any gross 
disfigurement because of the skin condition.  He further 
determined that color photos and further clinical work-up 
were not appropriate at this time.  

The veteran submitted 13 color photographs in March 2008.  
Included with these photos was a waiver of initial RO 
jurisdiction.  Several of the photos document the patches of 
skin lesions to her lower legs, and arms.  One of the photos 
appears to be a skin lesion on her shoulder, and another is a 
photo of the skin lesions on her abdomen.  Finally, a note on 
one of them reads as follows: "This [was] when I had to 
shave my head."  Presumably, the picture, while fuzzy, 
indicates a skin lesion on her head which caused the veteran 
to shave her hair.  

Initially, the Board finds that the veteran is properly rated 
under Diagnostic Code 7806, because the predominance of her 
skin condition, as the evidence above demonstrated, is in her 
lower extremities, and not on her neck, face or head.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Nor is there any scarring due to the veteran's service-
connected skin condition.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-05.

Given the evidence of record, the Board finds that the 
service-connected skin disability does meet or more nearly 
approximated the criteria for a rating higher than 30 percent 
in this case.  The October 2004 examination stated that the 
veteran had skin lesions on her neck, back, abdomen, arms and 
lower legs.  The veteran had not used immunosuppressive 
therapy, but only two topical steroids to treat her 
condition.  

The skin lesions involved approximately 25 percent of her 
total body surface according to the VA examiner.  Since the 
total body area affected by the skin condition was between 20 
and 40 percent without constant or near-constant use of 
immunosuppressive therapy or cortisteroids, a rating higher 
than 30 percent is not for application in this case.  

Furthermore, the June 2006 examination described many of the 
same skin lesions in exactly the same positions.  The VA 
examiner stated at that time that only affected 5 percent of 
the veteran's total body area was involved.  

Since the VA examiner only noted an instance of 
corticosteroid use several months prior to that examination 
but no immunosuppressive therapy, the Board finds that the 
disability picture does not more closely resemble the 
criteria for a rating in excess of 30 percent.  

Consequently, the veteran's claim for an increased evaluation 
in excess of 30 percent for her service-connected chronic 
dermatitis must be denied.  

While  the 13 color photographs submitted by the veteran have 
been reviewed, the Board must rely on the actual evidence in 
this case to evaluate the severity of the service-connected 
skin disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1990) (the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion).  

The photographs do seem to be authenticate and, to a lay 
person, would seem to  reflect lesions as they are described 
on VA examination.  Furthermore, the veteran, when submitting 
the photographs to the Board, did not argue that the 
photographs contradicted the medical evidence of record or 
otherwise assert that the photographs demonstrated that a 
skin condition covered more than 40 percent of her total body 
area.  

In addition, the June 2006 VA examiner specifically noted 
that there was no need for color photos or additional 
clinical assessments needed to ascertain the extent of the 
veteran's skin condition.  Thus, the Board finds that there 
is no need to remand this case for another VA examination or 
a medical opinion to include the medical significance of the 
photographs.   See 38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that the highest rating for service-
connected skin disability is 60 percent.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).  However, the Board finds 
that she has not presented competent evidence to warrant 
assigning a rating higher than 30 percent.  

This determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is no showing that 
the veteran is experiencing an exceptional or unusual 
disability picture so as to warrant the assignment of a 
higher evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  

The veteran asserts generally that she cannot work because of 
her condition, but the VA examinations have noted that she 
had work on and off in construction and also as a bus driver.  
Competent evidence has not been presented to support her 
assertions of unemployability at this point.  

Further, there is no showing of frequent periods of 
hospitalization or other factors that would render the 
application of the regular rating criteria impractical in 
this case.  In the absence of evidence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this appeal's determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

An increased evaluation in excess of 30 percent for the 
service-connected chronic dermatitis is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


